Title: From George Washington to Henry Laurens, 11 August 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            White plains August 11th 1778
          
          I take the liberty of transmitting to Congress the Inclosed Letter, which I just now
            received from the pay Master General. They will
            perceive by it, that the Military Chest is entirely exhausted, and, that a third of the
            Army remains unpaid for the Months of April and May. The importance & necessity
            of an immediate and large supply will at once appear—and I am persuaded it will be
            ordered and forwarded with all possible expedition.
          Since I had the honor of writing by Colo. Heth on Sunday last, I have not received any advices from Rhode Island. I have the
            Honor to be with great respect & esteem sir Your Most Obedt sert
          
            Go: Washington
          
        